Citation Nr: 1514383	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  08-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected gastroesophageal reflux disease (GERD), currently rated 10 percent disabling. 

2.  Entitlement to service connection for a right shoulder injury to include as secondary to service-connected right hip strain.

3.  Entitlement to service connection for right knee injury to include as secondary to service-connected right hip strain.

4.  Entitlement to service connection for migraine headaches to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1993; from April 1993 to February 2002 in the Army National Guard, and from February 2002 to August 2006 in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

A July 2007 rating decision denied service connection a right hip injury, right knee injury and right shoulder injury.  A November 2008 rating decision, in pertinent part, denied service connection for migraine headaches.  An April 2010 rating decision granted service connection for GERD with an evaluation of 10 percent effective February 2, 2010.  The Veteran filed a timely appeal regarding the evaluation assigned.  A March 2011 rating decision, in pertinent part, denied  service connection for bilateral tinnitus.  

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  At that hearing, he submitted additional evidence, and waived RO consideration of that evidence.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issues of entitlement to service connection for a right shoulder injury and right knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased initial rating for GERD is requested.

2.  The most probative evidence indicates the Veteran's tinnitus was not shown in service or for several years thereafter, and is not related to noise exposure during service. 

3.  Competent medical evidence links the Veteran's migraine headaches to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased initial rating for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for establishing service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdraw of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in September 2013 correspondence, the appellant withdrew       the appeal for an increased initial rating for GERD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue and it is dismissed.

II.  Service Connection 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by letters dated in June 2010 and September 2010.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, military personnel records, post-service treatment records, VA examination reports and hearing testimony. 

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in August 2009, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as   to the events in service, his symptomatology and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested  during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease  of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	Tinnitus

The Veteran contends that he has had tinnitus since service due to exposure primarily to artillery fire.  He notes that he did not wear hearing protection in service.  However, he states that he did wear hearing protection during the times   he was exposed to noise while not in service, so post-service noise exposure could not have caused his tinnitus.  The Veteran has also complained of tinnitus in post-service treatment records.  

The Veteran's service treatment records were negative for any complaints of tinnitus.  In Reports of Medical History, in October 1995, April 2003 and January 2007 the Veteran denied ear problems and hearing loss.  Physical examinations accompanying those reports as well as in January 2001 and March 2004 noted no abnormality of the ears.

A VA examination was conducted in February 2011.  The examiner reviewed the Veteran's records and noted the Veteran's report that tinnitus began 10+ years     ago and was intermittent.  The examiner noted that the Veteran's service entrance examination in March 1985 and exam in October 1995, two years after discharge from active duty, revealed normal hearing bilaterally with no evidence of a significant shift in hearing thresholds.  In addition, an audiological examination dated in March 2004 showed normal hearing in the right ear and a mild hearing loss at 500 Hertz rising to normal hearing in the left ear.  The examiner noted that no audiological examinations from 2005 to 2006 could be located in the claims file.

Without the benefit of military audiological records to review from 2005 to 2006, the examiner noted that it was difficult to determine the onset of the Veteran's tinnitus.  Causation of the tinnitus could not be determined without resorting to speculation.  Due to Veteran's documented normal hearing several years following discharge, it was the examiner's opinion that tinnitus is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure during active service from 1985 to 1993.  Due to Veteran's type of hearing loss documented at today's exam, it was her opinion that the Veteran's tinnitus is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure. 

Initially, the Board notes that the Veteran is currently diagnosed with tinnitus.     His service treatment records reveal no complaints or findings of tinnitus, nor was tinnitus shown in evidence dating within one year of discharge from active duty in April 1993.  

While the Veteran reported during his hearing that he first noticed tinnitus while driving the general around, the Board finds this recollection less probative and persuasive than his denial of ear problems on multiple Reports of Medical History and his report to the 2011 VA examiner of a 10 year history of tinnitus, which suggests the onset occurred more than 7 years after his discharge from active duty.  The Veteran has not alleged any specific injury or event during reserve service that brought on tinnitus.  Thus, the Board finds the records contemporaneous to service are more probative and persuasive than the Veteran's current assertions as to in-service onset.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Thus, this case turns on whether competent evidence of a nexus between the Veteran's current tinnitus and service.  

The February 2011 examiner noted that it was difficult to determine the onset of the Veteran's tinnitus without the benefit of military audiological records to review from 2005 to 2006, and therefore, causation of the tinnitus could not be determined without resorting to speculation.  However, the examiner was under the impression that the Veteran had active service from 2005 to 2006, rather than reserve service.  Nevertheless, she clearly found that the Veteran's tinnitus was not incurred during his period of active duty from July 1985 to April 1993, and also opined that he Veteran's tinnitus is less likely as not caused by or a result of military noise exposure.  In addition, the examiner also noted the Veteran's hearing loss was not the type caused by or a result of military noise exposure.  Inasmuch as the February 2011 VA examiner's opinion was based upon a review of the Veteran's claims file and included adequate rationale for the conclusion reached, the Board affords great probative weight to the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.  

To the extent that the Veteran believes that his tinnitus was caused by in-service noise exposure, the Board finds that Veteran does not have the medical expertise required to determine whether his tinnitus is causally connected to the noise he experienced during service.  Tinnitus can arise from many causes, to include noise trauma, disease, injury, or medication.  Thus, whether his current tinnitus is related to service is a matter requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The VA examiner's opinion is the only medical evidence for consideration in this case and such medical opinion is of greater probative value than the Veteran's lay contentions.  Id.

In this case, the most probative evidence is against a finding that the Veteran's tinnitus is related to service, to include in-service noise exposure during active duty, National Guard or reserve service.  Accordingly, the claim for service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	Migraine Headaches

The Veteran contends that his headaches began during active service in the Persian Gulf as a result of the intense heat.  His service treatment records do not reflect complaints or treatment for migraine headaches.  The service treatment records do reflect several injuries to the head.  In August 1987 he hit his head on a pipe in the barracks, but did not complain of headaches after that.  In August 1988 he complained of a headache after being hit in the head with a bottle while intoxicated.  Skull x-rays were normal.  During reserve service in 1995 he was involved in a rollover crash, but did not complain of headache at that time.   

In a Report of Medical History dated in October 1995, about 18 months after discharge from service, the Veteran denied frequent or severe headache.  On the second page of that form, however, the examiner noted that the Veteran reported headaches secondary to eyestrain that resolved with new glasses.

Private treatment records note complaints of headaches that began in 2006.  A report on a Department of Labor form pertaining to the Family Medical Leave Act noted that migraine headaches started in 2004.  

The Veteran underwent a VA examination by a neurologist in October 2011.  Following review of the claims file and examination of the Veteran, the examiner stated that the Veteran's migraine headaches are not related to his three documented head injuries in service.  The examiner noted that the headache from the 1988 incident was self-limited and related to the injury and alcohol.  The examiner noted the other two incidents did not result in a loss of consciousness.  The examiner also noted the Veteran clearly associated his headache symptoms as a result of heat exposure in the Persian Gulf.  However, this contention is not supported by his service-treatment records or his 1995 Report of Medical History where he denied frequent or severe headache and headache attributed to eyestrain was noted as being resolved with new glasses.

Nevertheless, the VA examiner went on to state that physiologic changes resulting in migraine and migrainous problems are known to occur as a result of factors including stress, depression, and sleep disturbance, and that those factors are issues that fall under the umbrella of the Veteran's service-connected posttraumatic stress disorder (PTSD).  

After resolving all doubt in the Veteran's favor, the Board finds that service connection for migraine headaches is warranted on a secondary basis.


ORDER

The appeal for an increased initial rating for GERD is dismissed.

Service connection for tinnitus is denied.

Service connection for migraine headaches as secondary to service-connected PTSD is granted.


REMAND

The Veteran claims service connection for a right shoulder and a right knee condition that he asserts is related to wear and tear in service, the 1995 rollover motor vehicle accident, or as secondary to his service-connected right hip disability. 

The Board notes that appropriate VCAA notice concerning the claims for service connection on a secondary basis regarding the right shoulder and right knee does not appear to have been provided.


The Veteran's service treatment records for his active duty reveal no complaints or findings concerning his right knee or right shoulder.  He denied knee and shoulder problems on the October 1995 report of medical history and physical examination revealed no abnormalities.  During treatment for his November 4, 1995 rollover accident while on inactive duty training, he did not complain of pain in the right shoulder or right knee. 

Private treatment records reflect that the Veteran was seen by Denver Health Medical Center on March 3, 2005 after falling down stairs a week and a half earlier.  The Veteran slipped forward while walking down stairs, landed on his right knee in a hyperflexed position while the rest of his body fell backwards onto the stairs.  Early minimal degenerative changes of the knee were noted on x-ray.  Assessment was hyperflexion injury of the right knee with strain or tear of the quadriceps tendon at  the proximal lateral insertion of the patella with injury to the posterior surface of the meniscus suggestive of contusion.  The Veteran has not reported that this fall occurred during a period of active or inactive duty training.  In January 2006, he was again seen at that facility after falling down the stairs and landing with his right leg under his body.  He complained of right knee pain.  In March 2006, the Veteran was seen at   that facility for "new onset" right shoulder pain.  The assessment was right shoulder tendonitis.  

As the Veteran was involved in a motor vehicle accident in service, the Board finds that a VA examination for his right shoulder and knee is warranted.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice that advises him of the information and evidence necessary  to substantiate his claim for service connection for a right shoulder disability and right knee disability on a secondary basis.

2.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his right shoulder and right knee.  After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  The Veteran should be notified if requested records are not available

Additionally, obtain relevant VA treatment records from dating since January 2012.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination to determine the nature of any current knee disability    and to obtain an opinion as to whether such is related to service or service-connected right hip disability.   Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

After review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please opine whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability arose during active duty service from 1985 to 1993, is otherwise related to active duty service, or is related to his rollover motor vehicle accident in November 1995 while on inactive duty training.  The examiner should provide the reasoning for the conclusions reached.

b. If not related to active service or the November 1995 motor vehicle accident, the examiner should provide an opinion as to whether the right knee disability was caused by the service-connected right hip disability, to include any gait disturbance caused by the right hip.  The examiner should provide the reasoning for the conclusions reached.

c. If not caused by the right hip, the examiner should opine whether the right knee disability has been permanently worsened beyond normal progression (versus a temporary exacerbation of symptoms) by the service-connected right hip condition, to include any gait disturbance caused by the hip.  If the right knee disability has been permanently worsened beyond normal progression, the examiner should attempt       to quantify the degree of worsening of right knee disability beyond the baseline level that is due to the right hip disability. The examiner should provide the reasoning for the conclusions reached.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA shoulder examination to determine the nature of any current right shoulder disability and to obtain an opinion as to whether such is related to service or service-connected right hip disability.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

After review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please opine whether it is at least as likely as not (50 percent probability or greater) that any current right shoulder disability arose during active duty service from 1985 to 1993, is otherwise related to active duty service, or is related to his rollover motor vehicle accident in November 1995 while on inactive duty training.  The examiner should provide the reasoning for the conclusions reached.

b. If not related to active service or the November 1995 motor vehicle accident, the examiner should provide an opinion as to whether the right shoulder disability is caused by the service-connected right hip disability, to include any gait disturbance caused by the right hip.  The examiner should provide the reasoning for the conclusions reached.

c. If not caused by the right hip, the examiner should opine whether the right shoulder disability has been permanently worsened beyond normal progression (versus a temporary exacerbation of symptoms) by the service-connected right hip condition, to include any gait disturbance caused by the hip.  If the right shoulder disability has been permanently worsened beyond normal progression, the examiner should attempt to quantify the degree of worsening of the right shoulder disability beyond the baseline level of disability that is due to the right hip disability.  The examiner should provide the reasoning for the conclusions reached.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


